        Case 8:19-cv-02710-GJH Document 40-2 Filed 10/01/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND



LA UNIÓN DEL PUEBLO ENTERO,
PROMISE ARIZONA, LYDIA
CAMARILLO, and JUANITA VALDEZ-
COX,

                       Plaintiffs,                 Civil Action No. 8:19-cv-02710-GJH
       v.

WILBUR L. ROSS, sued in his official
capacity as U.S. Secretary of Commerce,

STEVEN DILLINGHAM, sued in his
official capacity as Director of the U.S.
Census Bureau,

U.S. DEPARTMENT OF COMMERCE,
and

U.S. CENSUS BUREAU,

                       Defendants.



                             REQUEST FOR JUDICIAL NOTICE

       Plaintiffs La Unión Del Pueblo Entero (“LUPE”), Promise Arizona (“PAZ”), Lydia

Camarillo, and Juanita Valdez-Cox (collectively, “Plaintiffs”), by and through their undersigned

counsel, hereby request that the Court take judicial notice pursuant to Federal Rule of Evidence

201 of portions of the docket in Common Cause v. Lewis, No. 19 CVS 014001 (N.C. Super.).

The Court may take judicial notice of court dockets in other proceedings, including state court

proceedings. See, e.g., Bey v. Shapiro Brown & Alt, LLP, 997 F.Supp.2d 310, 312 n. 1 (D. Md.

2014), aff'd, 584 F. Appx. 135 (4th Cir. 2014); see also Strickland–Lucas v. Citibank, N.A., 256

F.Supp.3d 616, 620 n. 3 (D. Md. 2017) (explaining judicial notice generally, including judicial

                                               1
         Case 8:19-cv-02710-GJH Document 40-2 Filed 10/01/19 Page 2 of 4



notice of docket entries).

       Plaintiffs respectfully request that the court take judicial notice of the following

documents filed in Common Cause v. Lewis, No. 19 CVS 014001 (N.C. Super.):

       1.      Consent Protective Order, filed on April 5, 2019, attached hereto as Exhibit 1.

       2.      Plaintiffs’ Motion for the Court to Issue Direction to Legislative Defendants, filed

June 6, 2019, attached hereto as Exhibit 2.

       3.      Geographic Strategies LLC’s Motion For Leave to Request An Order of

Protection, And in The Alternative, To Intervene Under Rules 45 and/or 24, filed on June 15,

2019, attached hereto as Exhibit 3.

       4.      Order on Geographic Strategies LLC’s Motion to Designate Hofeller Files as

Highly Confidential and to Compel Production, filed on July 12, 2019, attached hereto as Exhibit

4.

       5.      Memorandum In Support of Geographic Strategies’ Response to Court Order of

7/12/19, filed on August 30, 2019, attached hereto as Exhibit 5.

       6.      Dalton L. Oldham’s Affidavit In Support of Geographic Strategies LLC’s Motion

to Designate Documents Confidential or Highly Confidential and for Additional Requests for

Relief, dated August 23, 2019, attached hereto as Exhibit 6.

       7.      Motion for the Court to Issue Direction to Plaintiffs Regarding Privileged

Documents Within Their Possession and Control, filed on August 30, 2019, attached hereto as

Exhibit 7.

       8.      Order on Unopposed Motion For One-Week Extension of Time For Plaintiffs’

Response to Geographic Strategies’ August 30 Submissions, filed on September 5, 2019,

attached hereto as Exhibit 8.


                                                 2
        Case 8:19-cv-02710-GJH Document 40-2 Filed 10/01/19 Page 3 of 4



       9.      Motion for Leave to File Amicus Curiae Brief Mexican American Legal Defense

and Educational Fund and Asian Americans Advancing Justice | AAJC, filed on September 13,

2019, attached hereto as Exhibit 9.

       10.     Order extending “CONFIDENTIAL” designation on all Hofeller files until

October 27, 2019, filed on September 24, 2019, attached hereto as Exhibit 10.



Dated: October 1, 2019                      Respectfully submitted,

                                            By /s/ Terry Ao Minnis

                                            ASIAN AMERICANS ADVANCING JUSTICE |
                                            AAJC
                                            John C. Yang (IL Bar No. 6210478)*
                                            Niyati Shah (NJ Bar No. 026622005)*º
                                            Terry Ao Minnis (MD Bar No. 20547)º
                                            Eri Andriola (NY Bar No. 5510805)*º

                                            1620 L Street, NW, Suite 1050
                                            Washington, DC 20036
                                            Phone: (202) 815-1098

                                            MEXICAN AMERICAN LEGAL DEFENSE
                                            AND EDUCATIONAL FUND
                                            Thomas A. Saenz (CA Bar No. 159430)*º
                                            Denise Hulett (CA Bar No. 121553)*º
                                            Andrea Senteno (NY Bar. No. 5285341)**º
                                            Tanya G. Pellegrini (CA Bar No. 285186)*º
                                            Julia A. Gomez (CA Bar No. 316270)*º

                                            1016 16th Street NW, Suite 100
                                            Washington, DC 20036
                                            Phone: (202) 293-2828
                                            Facsimile: (202) 293-2849

                                            * Pro hac vice applications forthcoming
                                            ** Application for admission forthcoming
                                            º Not admitted in DC.




                                               3
        Case 8:19-cv-02710-GJH Document 40-2 Filed 10/01/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

      I certify that on this 1st day of October 2019, I caused a copy of the Motion for Leave to
Conduct Early Discovery to be sent to all parties receiving CM/ECF notices in this case.

                                                            ___/s/_Terry Ao Minnis_________
                                                            Terry Ao Minnis




                                               4
